On a former day of the term the appeal herein was dismissed. The defects in the transcript have been cured, and it is now shown it was an omission of the clerk in failing to copy the necessary papers in the transcript. The case will, therefore, he reinstated.
It was intimated in the former opinion that, inasmuch as the testimony set out in the record was taken on motion for new trial, it would not be considered because filed subsequent to the adjournment of the court. There was an order entered, it seems, authorizing the filing of statement of facts and bills of exception after court had adjourned, but this would not apply to evidence taken on motion for new trial. This must be filed during term time. The decisions all seem to be in accord on this question, therefore the evidence as introduced in regard to the motion for new trial will not be considered. Without this there is nothing for the court to review, and the judgment will be affirmed.
Affirmed.
PRENDERGAST, JUDGE, absent.